Exhibit 10.1
 
GROWLITE CANADA INC ACQUISITION AGREEMENT
 
THIS AGREEMENT is dated March 31, 2014.
 
BETWEEN:
 
Canada Cannabis Corp.,
having an office at #201, 2368 Lakeshore Road W, Suite 205, Oakville, ON L6L 1H5
(the "Purchaser")
 
-and-
 
2393245 Ontario Inc. c.o.b. as Growlite Canada
having an office at 55 Caster Ave, Woodbridge, Ontario, L4L 5Y8,
(hereinafter "Growlite" or the "Corporation")
 
-and-
 
Silvio Serrano
An individual residing in Ontario
c/o 55 Caster Ave, Woodbridge, Ontario, L4L5Y8
(the 'Vendor')
 
WHEREAS:
 

 
A.
The Vendor is the beneficial and registered owner of one hundred (100) Common
Shares being all issued and outstanding shares in the capital of Growlite;

 

 
B. 
The Vendor has agreed to sell to the Purchaser and the Purchaser has agreed to
purchase from the Vendor forty-five (45) Common Shares ("Purchased Shares')
representing a 45% interest in the common shares of the Corporation
(non-dilutive) on the terms and conditions hereinafter set forth;

 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the purchase of
the Purchased Shares and for other good and valuable consideration, the
sufficiency whereof the Vendor hereby acknowledges,
 
 
 

--------------------------------------------------------------------------------

 
 
THE PARTIES HERETO AGREE AS FOLLOWS
 
1. Representations And Warranties Of The Vendor
 
1.1 The Vendor hereby represents and warrants to the Purchaser as follows:
 

 
(a)
the Vendor owns all right, title and interest in and to the Purchased Shares;
 
(b)
there is no adverse claim or challenge to the ownership of or title to the
Purchased Shares nor to the knowledge of the Vendor is there any basis t
therefor;

 
(c)
there are no outstanding agreements or options to acquire or purchase
Purchased Shares or any portion thereof; and
 
(d)
the Vendor is the sole shareholder, director and officer of Growlite.

 
2. Acquisition Of Growlite Canada
 
2. 1 The Vendor, subject to the terms hereof, hereby agrees to sell to the
Purchaser and to transfer to the Purchaser, forty-five (45) Common shares in the
capital of Growlite representing a 45% interest in the common shares of the
Corporation free and clear of any mortgages, liens, charges, pledges, claims or
encumbrances of any nature and kind whatsoever. If the Purchaser should notify
the Vendor in writing of any claims against the Purchased Shares, then, after
ascertaining the validity thereof, the Vendor shall, within a reasonable period
of time after notification thereof by the Purchaser, attend to the discharge of
such claims at his or the Corporation's own expense, or will indemnify the
Purchaser against the same and will provide such security as may reasonably be
requested by the Purchaser to secure such indemnity.
 
2.2 The Purchase Price for the Purchased Shares shall be One Million Dollars
($1,000,000) and an obligation to supply Three Million Dollars in the form of a
Loan in the amount of Three Million Dollars, with interest only payments of Two
Percent (2%) per annum, in lawful money of Canada and payable and loanable in
accordance with the following schedule;
 

 
(a)
One Million and No. Dollars ($1,000,000 CAD) Canadian Funds on or about February
28, 2014.

 
(b)
Three Million and No. Dollars ($3,000,000 CAD) Canadian Funds, as a loan to the
Company, made available on March 31, 2014.

 
3. Registration And Transfer of Purchased Shares
 
3.1 Concurrently with the execution of this Agreement, the Vendor shall deliver
to the Purchaser such transfer documents (hereinafter referred to as the
"Transfer Document') as the Purchaser or its counsel may reasonably deem
necessary to assign, transfer and assure to the Purchaser, all right, title and
interest in and to the Purchased Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Transfers
 
4.1 The Purchaser shall not be permitted to transfer, assign or otherwise
dispose of the Purchased Shares except with the approval of the majority of the
Directors and in accordance with the terms of the Shareholders' Agreement to be
executed by the parties.
 
5. Notice
 
5.1 Each notice, demand or other communication required or permitted to be given
under this Agreement shall be in writing and shall be delivered or faxed to such
party at the address for such party specified above. Either party may at any
time and from time to time notify the other party in writing of a change of
address and the new address to which notice shall be given to it thereafter
until further change.
 
5.2 Either party may at any time and from time to time notify the other party in
writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.
 
6. Formal Agreement: Shareholder's Agreement
 
6.1 The within agreement is intended as binding expression of the Purchaser's
commitment to purchase the Purchased Shares on the terms and conditions set
forth herein. The within agreement sets forth the basic and material terms of
the parties' agreement regarding the purchase and sale by Canada Cannabis Corp.
and 2393245 Ontario Inc. c.o.b. as & Growlite Canada, respectively, of the
Purchased Shares in the capital of the Corporation. The terms are not
comprehensive and in addition to the terms and conditions stipulated herein, the
Vendor may require that Purchase execute a formal agreement in place of or
supplementary to the within agreement incorporating additional terms so as to
more fully and accurately reflect the parties' agreement, to be prepared by
Vendor's counsel, subject to reasonable comment by Purchaser's lawyers.
 
6.2 It is agreed and understood that it is a fundamental term of this agreement
that the parties shall enter into a shareholders' agreement which shall amongst
other things reflect .the parties' agreement as to supervision, management and
control of the affairs of the Corporation and to grant to each shareholder
certain rights and obligations with respect to their ownership and disposition
of the shares of the Corporation. Each of the Purchaser and the Vendor will act
honestly, diligently and in good faith in their respective endeavors to
negotiate, settle and execute the Shareholder's Agreement within 60 days
following the date first above written. The Shareholders' Agreement shall
contain such further terms as negotiated by the parties however shall include
the following material terms, it being understood that the within agreement is
conditional upon the Purchaser's agreement to enter into a shareholders'
agreement containing such material terms, and in the absence of which the Vendor
would not have transferred the Purchased Shares:
 

 
(a)
there shall at all times be only one (1) Director;

 
 
3

--------------------------------------------------------------------------------

 



 
(b)
the Director shall be Silvio Serrano or a nominee appointed by Serrano;.
 

 
(c)
in the case of an action that by law requires the approval of the Directors
only:
 
(i) only the consent and approval of the sole director shall be required as
evidenced by written resolution to such action.
 

 
(d)
in the case of an action that by law requires the approval of the shareholders
of the Corporation, and despite as may otherwise be provided at law:
 
(i) at any meeting of the holders of the Common Shares duly called for the
purpose of considering the proposed action, the holders of more than fifty
percent (50%) the votes are present and more than fifty percent (50%) of the
votes are cast  in favour of the action; or
 
(ii) all of the shareholders consent to such action by written resolution.

 
7. General
 
7 .1 The parties shall promptly execute or cause to be executed all documents,
deeds, conveyances and other instruments of further assurance which may be
reasonably necessary or
 
7.2 This Agreement may be subject to the approval of the appropriate regulatory
authorities and the parties agree to use such reasonable amendments as may be
required by those authorities.
 
7.3 This Agreement shall be construed in accordance with the laws in force from
time to time in the Province of Ontario.
 
7 .4 This Agreement shall ensure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.
 
IN WITNESS WHEREOF the Vendor has hereunto set their hand, and an authorized
signatory of the Purchaser has hereunto signed this Agreement, as of the day and
year first above written.
 
2393245 Ontario Inc. c.o.b
 
As Growlite Canada
   
Canada Cannabis Corp
           
/s/ Silvio Serrano
   
/s/ Benjamin Ward
 
Silvio Serrano
   
Per: Benjamin Ward
 
President
   
Chief Executive Officer and President
 

 
 
4 

--------------------------------------------------------------------------------